                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,
                                                   Case No. 4:17-CR-00248-BP
          v.

 BARRETT PRELOGAR,

                                Defendant.


ORDER ADOPTING MAGISTRATE JUDGE’S RECOMMENDATION AND DENYING
        DEFENDNAT’S MOTIONS TO DISMISS THE INDICTMENT

          On October 9, 2018, the Honorable John T. Maughmer, United States Magistrate Judge

for this District, issued a Report recommending that the undersigned deny Defendant’s motions to

dismiss Counts I and II for failure to state an offense. (Doc. 65.) The Court has reviewed the

Report, the parties’ briefs, and Defendant’s objections to the Report. Based on a de novo review

of the record as a whole, the Court ADOPTS Judge Maughmer’s Report as the order of the Court

and DENIES Defendant’s motions to dismiss Count I (Doc. 30) and Count II (Doc. 31). Because

of the Report’s thoroughness, the Court’s Order is only intended to supplement Judge Maughmer’s

Report.

          Count I charges that Defendant “did willfully attempt to evade and defeat the payment of

the Trust Fund Recovery Penalty (“TFRP”) due and owing by him to the United States of America

. . . and the payment of income tax due and owing by him to the United States of America” in

violation of 26 U.S.C. § 7201. Defendant argues that § 7201 does not apply to him because the

TFRP owed is a penalty and not a tax. In support of this argument, Defendant quotes Section

7201, which prohibits the willful evasion of “any tax imposed by this title or the payment thereof.”
Id. (emphasis added). Initially, the Court notes that Defendant’s argument does not justify

dismissal of Count I because Count I alleges that Defendant attempted to evade the payment of

both taxes and penalties. At best, Defendant’s argument would justify only limiting the scope of

Count I. Regardless, the Court does not agree with Defendant that § 7201 applies only to evasion

of the tax itself. Section 7201 makes it unlawful to attempt “to evade or defeat any tax”, and §

6671(a) states that “any reference in this title to ‘tax’ imposed by this title shall be deemed also to

refer to the penalties and liabilities provided by this subchapter.” 26 U.S.C. § 6671(a). As

explained in the Report, a “plain reading of Section 6671(a) leads to the inescapable conclusion

that a reference to ‘tax imposed’ in a statute under the Internal Revenue Code [Title 26] must be

deemed to include a ‘penalty’ provided in the subchapter [Subchapter B: Accessible Penalties].”

Therefore, Defendant’s arguments with respect to Count I are rejected.

            In Defendant’s objections to the Report, he argues that the Fifth Circuit supports his claim

that a penalty is not a tax for the purposes of § 7201. (Doc. 68, p. 3.) 1 In United States v. Wright,

211 F.3d 233 (5th Cir. 2000), the Fifth Circuit addressed whether petitioners could be prosecuted

for tax evasion if they owed only interest and penalties. Wright, 211 F.3d at 236–37. The Court

based its analysis by relying on Sansone v. United States, 380 U.S. 343 (1965), where the Supreme

Court observed that a conviction under § 7201 requires proof of a “tax deficiency.” Id. at 236 &

n.2 (citing Sansone, 380 U.S. at 351). The Fifth Circuit then relied on the tax code’s definition of

“tax deficiency” – which does not include a tax penalty – to conclude that a conviction under §

7201 cannot be predicated on the willful evasion of a tax penalty. Id. at 236 & n. 3–4 (citing 26

U.S.C. §§ 6211, 6601(e)). The Court declines to follow Wright for several reasons. First, Wright



1
    All page numbers are those created by the Court’s CM/ECF system.


                                                        2
does not discuss § 6671. Second, the phrase “tax deficiency” does not appear in § 7201, so the

more limiting definition of “tax deficiency” (as opposed to the definition of “tax” found in § 6671)

is inapplicable. Third, the issue in Sansone involved the circumstances under which a person

charged with felony tax evasion is entitled to a lesser-included offense instruction for the

misdemeanor of willful failure to pay a tax. Thus, it does not appear that when Sansone said the

elements of § 7201 included a “tax deficiency,” it meant to use the technical definition of the

phrase as found elsewhere in the tax code. For these reasons, the Court denies Defendant’s

arguments with respect to Count I.

        Count II charges that Defendant corruptly endeavored to obstruct or impede the due

administration of the internal revenue laws in violation of 26 U.S.C. § 7212(a). Defendant argues

§ 7212(a) is impermissibly vague because it is unclear whether it is a violation of the statute “to

engage in any activity that makes it more difficult for the IRS to administer the internal revenue

laws, or whether it is only a violation of § 7212(a) to engage in obstructive activity after becoming

aware of an active audit or investigation.” (Doc. 31, p. 4) (emphasis in original). Defendant also

claims the statute is overbroad because it “sweeps otherwise innocent conduct within the gamut of

potential felony prosecution.” (Doc. 31, p. 7.) However, as the Report details, the Supreme Court

set clear evidentiary and proof standards for the government in proving a violation of § 7212(a) in

Marinello v. United States, 138 S. Ct. 1101, 1109–10 (2018). Thus, the statute is not vague because

it does not invite arbitrary enforcement and it is not overbroad because its reach was narrowed by

the standards set out by Marinello. For these reasons, the Court rejects Defendant’s arguments

with respect to Count II.

        Defendant argues that Count II is insufficient because Marinello requires the government

to demonstrate a “nexus” between the Defendant’s conduct and an administrative proceeding in


                                                 3
the indictment, as opposed to proving the nexus at trial. As the Report explains, the nexus

requirement need not be included in the indictment charging a violation of § 7212(a). The text of

Marinello sets forth standards “to secure a conviction,” not to state an offense in an indictment.

Marinello, 138 S. Ct. at 1109. And, courts interpreting other federal laws with similar language

have held that Marinello’s “nexus” requirement need not be included in an indictment.

        Accordingly, the Court ADOPTS Judge Maughmer’s recommendation and DENIES

Defendant’s motions to dismiss Count I (Doc. 30) and Count II (Doc. 31).



IT IS SO ORDERED.

                                                    /s/ Beth Phillips
                                                    BETH PHILLIPS, JUDGE
DATE: November 2, 2016                              UNITED STATES DISTRICT COURT




                                                4
